DISSENTING OPINION
GaRRett, Judge:
I feel that the majority here failed to give proper weight to the striking differences between both the marks and the goods of the respective parties. The difference in the marks appears clearly from the descriptions of them set forth in the opinion. In appearance, there is no resemblance and the word “United” is their only common feature. So far as the goods are concerned, they *1224differ entirely in nature, appearance, characteristics and use. There can be no identification of similarity between them, save by applying to both the broad term, “electrical,” and the term is applicable to only a part of the articles dealt in by opposer. Opposer manufactures metal boxes, many of which have no electrical feature whatsoever. Of those which do have an electrical feature, emphasis was placed throughout the trial of the case upon what is designated its safety switch, exemplified in Exhibit 5. This consists of a metal box having metal contact plates to which electric wires may be attached. Storage batteries are not metal boxes, and I find nothing-in the record to indicate that storage batteries and safety switches are ever associated in use. Neither do I find anything of record which indicates that the products of the respective parties are sold in the same stores or to the same classes of purchasers. Rather I deduce from such testimony as may be construed to have any bearing upon this question that they are not sold in the same manner, or to the same classes of purchasers. Opposer sells its electrical equipment principally to contractors who install the boxes in buildings, or to jobbers who, in turn, sell to contractors.
The majority, as did the Commissioner of Patents, seem to have taken judicial notice as to many dealers in electrical supplies carrying storage batteries. We may, of course, apply the rule of judicial notice within proper limits, but I do not think we properly may go so far as to hold that it is applicable to the particular electrical equipment sold by opposer, especially in view of the testimonial record strongly indicating, if not positively establishing, the contrary, but even if the articles were shown to be sold as the majority opinion seems to infer I still would be of opinion, in view of the differences in the marks and the differences in the goods, that there is no reasonable likelihood of confusion within the meaning of that term as used in the trade-mark registration act. Numerous authorities might be cited, but I content myself with referring to Williams Oil-O-Matic Heating Corp. v. Westinghouse Electric & Mfg. Co., 20 C. C. P. A. (Patents) 775, 62 F. (2d) 378.